Citation Nr: 1623668	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2016 the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran has not engaged in substantially gainful employment during the appeal period.

2.  The Veteran's status post laminectomy of the lumbosacral spine renders him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based upon individual unemployability have been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Pertinent Law and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2015).

he has been in receipt of Additionally, during the appeal, the Veteran was granted service-connection for a mood disorder with depressive features secondary to his lumbar spine disability, evaluated as 50 percent disabling, effective January 6, 2016.  Thus, as of January 6, 2016, the Veteran met the schedular criteria for TDIU. Prior to that date, the Veteran's combined disabilities did not meet the schedular criteria for TDIU.  However, as noted above, the Board finds that the Veteran has not engaged in substantially gainful employment during the entirety of the appeal period.  38 C.F.R. § 4.16 (2015).

Effective January 6, 2016, the Veteran was awarded service connection for a mood disorder evaluated as 50 percent disabling, this evaluation in combination with his other service-connected disabilities satisfy the threshold requirements for TDIU under 38 C.F.R. § 4.16(a). However, prior to January 6, 2016, the Veteran's combined rating was only 60 percent, comprised of service connection for status post laminectomy of the lumbosacral spine, rated at 60 percent, residuals of an injury to the right little finger evaluated as noncompensable, and tinea, also evaluated as noncompensable.  Accordingly, prior to January 6, 2016,  his service-connected disabilities did not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Accordingly, the remaining issue is whether the Veteran's low back disability alone  precluded the Veteran from securing and following a substantially gainful occupation prior to January 6, 2016, and thereafter.  See 38 C.F.R. § 4.16(b) (2015).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, the central question is whether a veteran's service-connected disability(ies) alone is of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

During the pendency of the appeal, the Veteran was afforded a VA examination in September 2011.  The September 2011 VA examiner ultimately opined that the Veteran manifested an almost full range of motion in his lumbar spine on examination without any pain, resulting in an inability to perform physical employment, but not sedentary employment. In April 2014, the Veteran was afforded an additional VA examination.  The April 2014 VA examiner also opined that the Veteran would not be able to perform any physical employment.  The Board notes this examiner did not indicate whether the Veteran would be capable of sedentary employment.

The Board notes that the Veteran's last employment was as a security guard in loss prevention with a retailer.  The Board notes that employment in this capacity was not sedentary in nature.  The Veteran's employer noted that his lumbar spine pain had increased during his employment and that he eventually ceased working due to increased physical demands.

At his January 2016 hearing, the Veteran provided competent and credible testimony that his lumbar spine disability renders him unable to perform a sedentary occupation, he testified that he experiences radicular and lumbar spine pain when seated for periods of time over one hour, and that his low spine prevents him from prolonged standing, walking or sitting.  

A February 2016 VA examination for the Veteran's mood disorder indicates that symptoms associated with this disability reduce his residual function capacity further.  The Veteran was noted to exhibit disturbances of mood and motivation, difficulty adapting to work or worklike settings, anxiety, depressed mood, intermittent irritability, and impairment of short-term and long-term memory.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of lumbar spine and radicular pain, discomfort upon sitting for periods longer than one hour, and difficulty rising from a seated position to standing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that the 2011 examiner indicated that the Veteran could perform sedentary employment. However, the Board finds this opinion of limited probative value as the examiner did not consider the Veteran's assertions that prolonged sitting or standing was difficult or impossible. The 2014 examiner failed to address sedentary employment, and thus, has no probative value on this issue. Given the Veteran's training and work experience, which is limited to physical occupations, along with the clinical and lay evidence of record indicating a less-than-sedentary residual functional capacity based on his back condition, the Board finds that a TDIU is warranted.  The Board has afforded the Veteran the benefit of the doubt in awarding TDIU based solely on his back condition for the entire appeal period.     


ORDER

A total disability evaluation based upon individual unemployability is granted for the entirety of the appeal period.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


